This is the second appeal of a case originating in the justice's court and involving the value of shoes in the sum of $142.20. On the former appeal of the case the judgment was reversed and the cause remanded to the district court of Webb county. The former opinion will be found in (Tex.Civ.App.) 54 S.W.2d 197.
On the former appeal there was no contest as to the fact that an order was made for the shoes, but, in answer to one of the issues by the district judge on this trial, the Jury found that appellee did not make the order for the shoes, and the jury also found, in response to the second issue, that there was no confirmation of the order for the purchase. If these answers are supported by the facts in the case, they effectually dispose of every issue in it. If there was no order given by appellee for the shoes and no ratification of any such order made by appellee, then the whole basis of the suit is destroyed.
There is evidence to sustain the finding of the jury in regard to these two points, and consequently the whole basis of the suit was destroyed. If no order was given, of course, there could be no ratification of something that never existed, and, if no order was given for the shoes, then the claim of appellant is without foundation.
There is no merit in any of the assignments of error offered by appellant, and the judgment is affirmed.